1                                       NITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***

4

5     MICHELE LEUTHAUSER,                                    2:20-cv-00479-JCM-VCF

6                          Plaintiff,
                                                             ORDER
7     vs.
                                                             EMERGENCY MOTION TO EXTEND TIME
8
                                                             [ECF NO. 87]
      UNITED STATES OF AMERICA, et al,
9
                            Defendants.
10

11
            Before the Court is defendants United States of America and Anita Serrano’s emergency motion
12
     to extend the dispositive motion and pre-trial order deadlines. (ECF No. 87). The Court shortens briefing
13
     on this motion and stays all remaining case deadlines pending further order of the Court.
14
            Accordingly,
15
            IT IS ORDERED that plaintiff’s response to the instant motion (ECF No. 87) is due Monday,
16
     May 17, 2021.
17
            IT IS FURTHER ORDERED that no reply is necessary.
18
            IT IS FURTHER ORDERED that the dispositive motion and pre-trial order deadlines are
19
     STAYED pending further order of the Court.
20
            DATED this 13th day of May 2021.
21

22
                                                                  _________________________
23
                                                                  CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
24

25

                                                         1
